Exhibit 10.2

 

RADIUS HEALTH, INC.
2016 EMPLOYEE STOCK PURCHASE PLAN

 

ARTICLE I.
PURPOSE

 

The purposes of this Radius Health, Inc. 2016 Employee Stock Purchase Plan (as
it may be amended or restated from time to time, the “Plan”) are to assist
Eligible Employees of Radius Health, Inc., a Delaware corporation (the
“Company”), and its Designated Subsidiaries in acquiring a stock ownership
interest in the Company pursuant to a plan which is intended to qualify as an
“employee stock purchase plan” within the meaning of Section 423(b) of the Code,
and to help Eligible Employees provide for their future security and to
encourage them to remain in the employment of the Company and its Designated
Subsidiaries.

 

ARTICLE II.
DEFINITIONS AND CONSTRUCTION

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates. Masculine,
feminine and neuter pronouns are used interchangeably and each comprehends the
others.

 

2.1                         “Administrator” shall mean the entity that conducts
the general administration of the Plan as provided in Article XI. The term
“Administrator” shall refer to the Committee unless the Board has assumed the
authority for administration of the Plan as provided in Article XI.

 

2.2                         “Applicable Law” shall mean the requirements
relating to the administration of equity incentive plans under U.S. federal and
state securities, tax and other applicable laws, rules and regulations, the
applicable rules of any stock exchange or quotation system on which the Common
Stock is listed or quoted and the applicable laws and rules of any foreign
country or other jurisdiction where rights under this Plan are granted.

 

2.3                         “Board” shall mean the Board of Directors of the
Company.

 

2.4                         “Change in Control” shall mean and include each of
the following:

 

(a)                                 (1) Any merger or consolidation of the
Company with or into another entity as a result of which the Common Stock is
converted into or exchanged for the right to receive cash, securities or other
property or is cancelled, (2) any sale or exchange of all of the Common Stock
for cash, securities or other property or (3) any sale, transfer, or other
disposition of all or substantially all of the Company’s assets to one or more
other persons in a single transaction or series of related transactions, unless
securities possessing more than 50% of the total combined voting power of the
survivor’s or acquiror’s outstanding securities (or the securities of any parent
thereof) are held by a person or persons who held securities possessing more
than 50% of the total combined voting power of the Company’s outstanding
securities immediately prior to that transaction; or

 

(b)                                 Any person or group of persons (within the
meaning of Section 13(d)(3) of the Exchange Act) directly or indirectly
acquires, including but not limited to by means of a merger or consolidation,
beneficial ownership (determined pursuant to Securities and Exchange Commission
Rule 13d-3 promulgated under the Exchange Act) of securities possessing more
than 30% of the total combined voting power of the Company’s outstanding
securities unless pursuant to a tender or exchange

 

--------------------------------------------------------------------------------


 

offer made directly to the Company’s stockholders that the Board recommends such
stockholders accept, other than (i) the Company or an affiliate, (ii) an
employee benefit plan of the Company or any of its affiliates, (iii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its affiliates, or (iv) an underwriter temporarily holding
securities pursuant to an offering of such securities; or

 

(c)                                  Over a period of thirty-six (36)
consecutive months or less there is a change in the composition of the Board
such that a majority of the Board members (rounded up to the next whole number,
if a fraction) ceases, by reason of one or more proxy contests for the election
of Board members, to be composed of individuals who either (i) have been Board
members continuously since the beginning of that period, or (ii) have been
elected or nominated for election as Board members during such period by at
least a majority of the Board members described in the preceding clause (i) who
were still in office at the time that election or nomination was approved by the
Board.

 

The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, the date of the occurrence of such
Change in Control and any incidental matters relating thereto.

 

2.5                         “Code” shall mean the Internal Revenue Code of 1986,
as amended, and the regulations issued thereunder.

 

2.6                         “Common Stock” shall mean the common stock of the
Company and such other securities of the Company that may be substituted
therefor pursuant to Article VIII.

 

2.7                         “Company” shall mean Radius Health, Inc., a Delaware
corporation, or any successor.

 

2.8                         “Compensation” of an Eligible Employee shall mean
the gross base compensation received by such Eligible Employee as compensation
for services to the Company or any Designated Subsidiary, including overtime
payments and excluding sales commissions, incentive compensation, bonuses,
expense reimbursements, fringe benefits and other special payments.

 

2.9                         “Designated Subsidiary” shall mean any Subsidiary
designated by the Administrator in accordance with Section 11.3(b).

 

2.10                  “Effective Date” shall mean the date the Plan is adopted
by the Board.

 

2.11                  “Eligible Employee” shall mean an Employee (a) who does
not, immediately after any rights under this Plan are granted, own (directly or
through attribution) stock possessing 5% or more of the total combined voting
power or value of all classes of Common Stock and other stock of the Company, a
Parent or a Subsidiary (as determined under Section 423(b)(3) of the Code),
(b) whose customary employment is for more than twenty hours per week and
(c) whose customary employment is for five months or more in any calendar year.
For purposes of the foregoing sentence, the rules of Section 424(d) of the Code
with regard to the attribution of stock ownership shall apply in determining the
stock ownership of an individual, and stock that an Employee may purchase under
outstanding options shall be treated as stock owned by the Employee; provided,
however, that the Administrator may provide in an Offering Document that an
Employee shall not be eligible to participate in an Offering Period if: (i) such
Employee is a highly compensated employee within the meaning of
Section 423(b)(4)(D) of the Code; and/or (ii) such Employee has not met a
service requirement designated by the Administrator pursuant to
Section 423(b)(4)(A) of the Code (which service requirement may not exceed two
years); and/or (iii) such Employee is a citizen or resident of a foreign
jurisdiction and the grant of a right to purchase Common Stock under the Plan to
such Employee would

 

2

--------------------------------------------------------------------------------


 

be prohibited under the laws of such foreign jurisdiction or the grant of a
right to purchase Common Stock under the Plan to such Employee in compliance
with the laws of such foreign jurisdiction would cause the Plan to violate the
requirements of Section 423 of the Code, as determined by the Administrator in
its sole discretion; provided, further, that any exclusion in clauses (i),
(ii) or (iii) shall be applied in an identical manner under each Offering Period
to all Employees, in accordance with Treasury Regulation Section 1.423-2(e).

 

2.12                  “Employee” shall mean any officer or other employee (as
defined in accordance with Section 3401(c) of the Code) of the Company or any
Designated Subsidiary. “Employee” shall not include any director of the Company
or a Designated Subsidiary who does not render services to the Company or a
Designated Subsidiary as an employee within the meaning of Section 3401(c) of
the Code. For purposes of the Plan, the employment relationship shall be treated
as continuing intact while the individual is on sick leave or other leave of
absence approved by the Company or Designated Subsidiary and meeting the
requirements of Treasury Regulation Section 1.421-1(h)(2).  Where the period of
leave exceeds three (3) months and the individual’s right to reemployment is not
guaranteed either by statute or by contract, the employment relationship shall
be deemed to have terminated on the first day immediately following such three
(3)-month period.

 

2.13                  “Enrollment Date” shall mean the first Trading Day of each
Offering Period.

 

2.14                  “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended from time to time.

 

2.15                  “Fair Market Value” means the value of a Share on a
particular date determined by such methods or procedures as may be established
by the Administrator.  Unless otherwise determined by the Administrator, the
Fair Market Value of Common Stock as of any date is the closing price for the
Common Stock as reported on the NASDAQ Global Market (or on any other national
securities exchange on which the Common Stock is then listed) for that date or,
if no closing price is reported for that date, the closing price on the next
preceding date for which a closing price was reported.

 

2.16                  “Offering Document” shall have the meaning given to such
term in Section 4.1.

 

2.17                  “Offering Period” shall have the meaning given to such
term in Section 4.1.

 

2.18                  “Parent” shall mean any corporation, other than the
Company, in an unbroken chain of corporations ending with the Company if, at the
time of the determination, each of the corporations other than the Company owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.

 

2.19                  “Participant” shall mean any Eligible Employee who has
executed a subscription agreement and been granted rights to purchase Common
Stock pursuant to the Plan.

 

2.20                  “Plan” shall mean this 2016 Employee Stock Purchase Plan,
as it may be amended from time to time.

 

2.21                  “Purchase Date” shall mean the last Trading Day of each
Offering Period.

 

2.22                  “Purchase Price” shall mean the purchase price designated
by the Administrator in the applicable Offering Document (which purchase price
shall not be less than 85% of the Fair Market Value of a Share on the Enrollment
Date or on the Purchase Date, whichever is lower); provided, however, that, in
the event no purchase price is designated by the Administrator in the applicable
Offering

 

3

--------------------------------------------------------------------------------


 

Document, the purchase price for the Offering Periods covered by such Offering
Document shall be 85% of the Fair Market Value of a Share on the Enrollment Date
or on the Purchase Date, whichever is lower; provided, further, that the
Purchase Price may be adjusted by the Administrator pursuant to Article VIII and
shall not be less than the par value of a Share.

 

2.23                  “Securities Act” shall mean the Securities Act of 1933, as
amended.

 

2.24                  “Share” shall mean a share of Common Stock.

 

2.25                  “Subsidiary” shall mean any corporation, other than the
Company, in an unbroken chain of corporations beginning with the Company if, at
the time of the determination, each of the corporations other than the last
corporation in an unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain; provided, however, that a limited liability company or
partnership may be treated as a Subsidiary to the extent either (a) such entity
is treated as a disregarded entity under Treasury Regulation
Section 301.7701-3(a) by reason of the Company or any other Subsidiary that is a
corporation being the sole owner of such entity, or (b) such entity elects to be
classified as a corporation under Treasury Regulation Section 301.7701-3(a) and
such entity would otherwise qualify as a Subsidiary.

 

2.25                        “Trading Day” shall mean a day on which national
stock exchanges in the United States are open for trading.

 

ARTICLE III.
SHARES SUBJECT TO THE PLAN

 

3.1                         Number of Shares. Subject to Article VIII, the
aggregate number of Shares that may be issued pursuant to rights granted under
the Plan shall be 429,842 Shares.  In addition to the foregoing, subject to
Article VIII, on the first day of each calendar year beginning on January 1,
2017 and ending on and including January 1, 2026, the number of Shares available
for issuance under the Plan shall be increased by that number of Shares equal to
the lesser of (a) 1% of the Shares outstanding on the final day of the
immediately preceding calendar year and (b) such smaller number of Shares as
determined by the Board. If any right granted under the Plan shall for any
reason terminate without having been exercised, the Common Stock not purchased
under such right shall again become available for issuance under the Plan.
Notwithstanding anything in this Section 3.1 to the contrary, the number of
Shares that may be issued or transferred pursuant to the rights granted under
the Plan shall not exceed an aggregate of 4,298,424 Shares, subject to
Article VIII.

 

3.2                         Stock Distributed. Any Common Stock distributed
pursuant to the Plan may consist, in whole or in part, of authorized and
unissued Common Stock, treasury stock or Common Stock purchased on the open
market.

 

ARTICLE IV.
OFFERING PERIODS; OFFERING DOCUMENTS; PURCHASE DATES

 

4.1                         Offering Periods. The Administrator may from time to
time grant or provide for the grant of rights to purchase Common Stock under the
Plan to Eligible Employees during one or more periods (each, an “Offering
Period”) selected by the Administrator.  The terms and conditions applicable to
each Offering Period shall be set forth in an “Offering Document” adopted by the
Administrator, which Offering Document shall be in such form and shall contain
such terms and conditions as the Administrator shall deem appropriate and shall
be incorporated by reference into and made part of the

 

4

--------------------------------------------------------------------------------


 

Plan and shall be attached hereto as part of the Plan. The provisions of
separate Offering Periods under the Plan need not be identical.

 

4.2                         Offering Documents. Each Offering Document with
respect to an Offering Period shall specify (through incorporation of the
provisions of this Plan by reference or otherwise):

 

(a)                                 the length of the Offering Period, which
period shall not exceed twenty-seven months;

 

(b)                                 the maximum number of Shares that may be
purchased by any Eligible Employee during such Offering Period, which, in the
absence of a contrary designation by the Administrator, shall be 25,000 Shares;
and

 

(c)                                  such other provisions as the Administrator
determines are appropriate, subject to the Plan.

 

ARTICLE V.
ELIGIBILITY AND PARTICIPATION

 

5.1                         Eligibility. Any Eligible Employee who shall be
employed by the Company or a Designated Subsidiary on a given Enrollment Date
for an Offering Period shall be eligible to participate in the Plan during such
Offering Period, subject to the requirements of this Article V and the
limitations imposed by Section 423(b) of the Code.

 

5.2                         Enrollment in Plan.

 

(a)                                 Except as otherwise set forth in an Offering
Document or determined by the Administrator, an Eligible Employee may become a
Participant in the Plan for an Offering Period by delivering a subscription
agreement to the Company by such time prior to the Enrollment Date for such
Offering Period (or such other date specified in the Offering Document)
designated by the Administrator and in such form as the Company provides.

 

(b)                                 Each subscription agreement shall designate
a whole percentage of such Eligible Employee’s Compensation to be withheld by
the Company or the Designated Subsidiary employing such Eligible Employee on
each payday during the Offering Period as payroll deductions under the Plan. The
percentage of Compensation designated by an Eligible Employee may not be less
than 1% and may not be more than the maximum percentage specified by the
Administrator in the applicable Offering Document (which percentage shall be 25%
in the absence of any such designation) as payroll deductions. The payroll
deductions made for each Participant shall be credited to an account for such
Participant under the Plan and shall be deposited with the general funds of the
Company.

 

(c)                                  A Participant may increase or decrease the
percentage of Compensation designated in his or her subscription agreement,
subject to the limits of this Section 5.2, or may suspend his or her payroll
deductions, at any time during an Offering Period; provided, however, that the
Administrator may limit the number of changes a Participant may make to his or
her payroll deduction elections during each Offering Period in the applicable
Offering Document (and in the absence of any specific designation by the
Administrator, a Participant shall be allowed one change to his or her payroll
deduction elections during each Offering Period). Any such change or suspension
of payroll deductions shall be effective with the first full payroll period
following five business days after the Company’s receipt of the new subscription
agreement (or such shorter or longer period as may be specified by the
Administrator in the applicable Offering Document) but no later than 15 calendar
days prior to the end of

 

5

--------------------------------------------------------------------------------


 

the Offering Period.  In the event a Participant suspends his or her payroll
deductions, such Participant’s cumulative payroll deductions prior to the
suspension shall remain in his or her account and shall be applied to the
purchase of Shares on the next occurring Purchase Date and shall not be paid to
such Participant unless he or she withdraws from participation in the Plan
pursuant to Article VII.

 

(d)                                 Except as otherwise set forth in an Offering
Document or determined by the Administrator, a Participant may participate in
the Plan only by means of payroll deduction and may not make contributions by
lump sum payment for any Offering Period.

 

5.3                         Payroll Deductions. Except as otherwise provided in
the applicable Offering Document, payroll deductions for a Participant shall
commence on the first payroll following the Enrollment Date and shall end on the
last payroll in the Offering Period to which the Participant’s authorization is
applicable, unless sooner terminated by the Participant as provided in
Article VII or suspended by the Participant or the Administrator as provided in
Section 5.2 and Section 5.6, respectively.

 

5.4                         Effect of Enrollment. A Participant’s completion of
a subscription agreement will enroll such Participant in the Plan for each
subsequent Offering Period on the terms contained therein until the Participant
either submits a new subscription agreement, withdraws from participation under
the Plan as provided in Article VII or otherwise becomes ineligible to
participate in the Plan.

 

5.5                         Limitation on Purchase of Common Stock. An Eligible
Employee may be granted rights under the Plan only if such rights, together with
any other rights granted to such Eligible Employee under “employee stock
purchase plans” of the Company, any Parent or any Subsidiary, as specified by
Section 423(b)(8) of the Code, do not permit such employee’s rights to purchase
stock of the Company or any Parent or Subsidiary to accrue at a rate that
exceeds $25,000 of the fair market value of such stock (determined as of the
first day of the Offering Period during which such rights are granted) for each
calendar year in which such rights are outstanding at any time. This limitation
shall be applied in accordance with Section 423(b)(8) of the Code.

 

5.6                         Decrease or Suspension of Payroll Deductions.
Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 5.5 or the other limitations set forth
in this Plan, a Participant’s payroll deductions may be suspended by the
Administrator at any time during an Offering Period. The balance of the amount
credited to the account of each Participant that has not been applied to the
purchase of Shares by reason of Section 423(b)(8) of the Code, Section 5.5 or
the other limitations set forth in this Plan shall be paid to such Participant
in one lump sum in cash as soon as reasonably practicable after the Purchase
Date.

 

5.7                         Foreign Employees.  In order to facilitate
participation in the Plan, the Administrator may provide for such special terms
applicable to Participants who are citizens or residents of a foreign
jurisdiction, or who are employed by a Designated Subsidiary outside of the
United States, as the Administrator may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Such special terms
may not be more favorable than the terms of rights granted under the Plan to
Eligible Employees who are residents of the United States. Moreover, the
Administrator may approve such supplements to, or amendments, restatements or
alternative versions of, this Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of this Plan as in effect
for any other purpose. No such special terms, supplements, amendments or
restatements shall include any provisions that are inconsistent with the terms
of this Plan as then in effect unless this Plan could have been amended to
eliminate such inconsistency without further approval by the stockholders of the
Company.

 

6

--------------------------------------------------------------------------------


 

5.8                         Leave of Absence. During leaves of absence approved
by the Company meeting the requirements of Treasury Regulation
Section 1.421-1(h)(2) under the Code, a Participant may continue participation
in the Plan by making cash payments to the Company on his or her normal payday
equal to his or her authorized payroll deduction.

 

ARTICLE VI.

GRANT AND EXERCISE OF RIGHTS

 

6.1                         Grant of Rights. On the Enrollment Date of each
Offering Period, each Eligible Employee participating in such Offering Period
shall be granted a right to purchase the maximum number of Shares specified
under Section 4.2, subject to the limits in Section 5.5, and shall have the
right to buy, on each Purchase Date during such Offering Period (at the
applicable Purchase Price), such number of whole Shares as is determined by
dividing (a) such Participant’s payroll deductions accumulated prior to such
Purchase Date and retained in the Participant’s account as of the Purchase Date,
by (b) the applicable Purchase Price (rounded down to the nearest Share). The
right shall expire on the earlier of: (x) the last Purchase Date of the Offering
Period, (y) the last day of the Offering Period and (z) the date on which the
Participant withdraws in accordance with Section 7.1 or Section 7.3.

 

6.2                         Exercise of Rights. On each Purchase Date, each
Participant’s accumulated payroll deductions and any other additional payments
specifically provided for in the applicable Offering Document will be applied to
the purchase of whole Shares, up to the maximum number of Shares permitted
pursuant to the terms of the Plan and the applicable Offering Document, at the
Purchase Price. No fractional Shares shall be issued upon the exercise of rights
granted under the Plan, unless the Offering Document specifically provides
otherwise. Any cash in lieu of fractional Shares remaining after the purchase of
whole Shares upon exercise of a purchase right will be credited to a
Participant’s account and carried forward and applied toward the purchase of
whole Shares for the next following Offering Period. Shares issued pursuant to
the Plan may be evidenced in such manner as the Administrator may determine and
may be issued in certificated form or issued pursuant to book-entry procedures.

 

6.3                         Pro Rata Allocation of Shares. If the Administrator
determines that, on a given Purchase Date, the number of Shares with respect to
which rights are to be exercised may exceed (a) the number of Shares that were
available for issuance under the Plan on the Enrollment Date of the applicable
Offering Period, or (b) the number of Shares available for issuance under the
Plan on such Purchase Date, the Administrator may in its sole discretion provide
that the Company shall make a pro rata allocation of the Shares available for
purchase on such Enrollment Date or Purchase Date, as applicable, in as uniform
a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all Participants for whom rights to purchase
Common Stock are to be exercised pursuant to this Article VI on such Purchase
Date, and shall either (i) continue all Offering Periods then in effect, or
(ii) terminate any or all Offering Periods then in effect pursuant to
Article IX. The Company may make pro rata allocation of the Shares available on
the Enrollment Date of any applicable Offering Period pursuant to the preceding
sentence, notwithstanding any authorization of additional Shares for issuance
under the Plan by the Company’s stockholders subsequent to such Enrollment Date.
The balance of the amount credited to the account of each Participant that has
not been applied to the purchase of Shares shall be paid to such Participant in
one lump sum in cash as soon as reasonably practicable after the Purchase Date.

 

6.4                         Withholding. At the time a Participant’s rights
under the Plan are exercised, in whole or in part, or at the time some or all of
the Common Stock issued under the Plan is disposed of, the Participant must make
adequate provision for the Company’s federal, state, or other tax withholding
obligations, if any, that arise upon the exercise of the right or the
disposition of the Common Stock. At

 

7

--------------------------------------------------------------------------------


 

any time, the Company may, but shall not be obligated to, withhold from the
Participant’s compensation the amount necessary for the Company to meet
applicable withholding obligations.

 

6.5                         Conditions to Issuance of Common Stock. The Company
shall not be required to issue or deliver any certificate or certificates for,
or make any book entries evidencing, Shares purchased upon the exercise of
rights under the Plan prior to fulfillment of all of the following conditions:

 

(a)                                 The admission of such Shares to listing on
all stock exchanges, if any, on which the Common Stock is then listed;

 

(b)                                 The completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, that the Administrator shall, in its absolute
discretion, deem necessary or advisable;

 

(c)                                  The obtaining of any approval or other
clearance from any state or federal governmental agency that the Administrator
shall, in its absolute discretion, determine to be necessary or advisable;

 

(d)                                 The payment to the Company of all amounts
that it is required to withhold under federal, state or local law upon exercise
of the rights, if any; and

 

(e)                                  The lapse of such reasonable period of time
following the exercise of the rights as the Administrator may from time to time
establish for reasons of administrative convenience.

 

ARTICLE VII.
WITHDRAWAL; CESSATION OF ELIGIBILITY

 

7.1                         Withdrawal. A Participant may withdraw all but not
less than all of the payroll deductions credited to his or her account and not
yet used to exercise his or her rights under the Plan at any time by giving
written notice to the Company in a form acceptable to the Company no later than
15 calendar days prior to the end of the Offering Period. All of the
Participant’s payroll deductions credited to his or her account during an
Offering Period shall be paid to such Participant as soon as reasonably
practicable after receipt of notice of withdrawal and such Participant’s rights
for the Offering Period shall be automatically terminated, and no further
payroll deductions for the purchase of Shares shall be made for such Offering
Period. If a Participant withdraws from an Offering Period, payroll deductions
shall not resume at the beginning of the next Offering Period unless the
Participant timely delivers to the Company a new subscription agreement.

 

7.2                         Future Participation. A Participant’s withdrawal
from an Offering Period shall not have any effect upon his or her eligibility to
participate in any similar plan that may hereafter be adopted by the Company or
a Designated Subsidiary or in subsequent Offering Periods that commence after
the termination of the Offering Period from which the Participant withdraws.

 

7.3                         Cessation of Eligibility. Upon a Participant’s
ceasing to be an Eligible Employee for any reason, he or she shall be deemed to
have elected to withdraw from the Plan pursuant to this Article VII and the
payroll deductions credited to such Participant’s account during the Offering
Period shall be paid to such Participant or, in the case of his or her death, to
the person or persons entitled thereto under Section 12.4, as soon as reasonably
practicable, and such Participant’s rights for the Offering Period shall be
automatically terminated.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VIII.
ADJUSTMENTS UPON CHANGES IN STOCK

 

8.1                         Changes in Capitalization. Subject to Section 8.3,
in the event that the Administrator determines that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), Change in Control, reorganization, merger, amalgamation,
consolidation, combination, repurchase, recapitalization, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, or sale or exchange of Common
Stock or other securities of the Company, issuance of warrants or other rights
to purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event, as determined by the Administrator, affects the
Common Stock such that an adjustment is determined by the Administrator to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended by the Company to be made available under the Plan
or with respect to any outstanding purchase rights under the Plan, the
Administrator shall make equitable adjustments, if any, to reflect such change
with respect to (a) the aggregate number and type of Shares (or other securities
or property) that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Section 3.1 and the limitations established in
each Offering Document pursuant to Section 4.2 on the maximum number of Shares
that may be purchased); (b) the class(es) and number of Shares and price per
Share subject to outstanding rights; and (c) the Purchase Price with respect to
any outstanding rights.

 

8.2                         Other Adjustments. Subject to Section 8.3, in the
event of any transaction or event described in Section 8.1 or any unusual or
nonrecurring transactions or events affecting the Company, any affiliate of the
Company, or the financial statements of the Company or any affiliate (including
without limitation any Change in Control), or of changes in Applicable Law or
accounting principles, the Administrator, in its discretion, and on such terms
and conditions as it deems appropriate, is hereby authorized to take any one or
more of the following actions whenever the Administrator determines that such
action is appropriate in order to prevent the dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any right under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:

 

(a)                                 To provide for either (i) termination of any
outstanding right in exchange for an amount of cash, if any, equal to the amount
that would have been obtained upon the exercise of such right had such right
been currently exercisable or (ii) the replacement of such outstanding right
with other rights or property selected by the Administrator in its sole
discretion;

 

(b)                                 To provide that the outstanding rights under
the Plan shall be assumed by the successor or survivor corporation, or a parent
or subsidiary thereof, or shall be substituted for by similar rights covering
the stock of the successor or survivor corporation, or a parent or subsidiary
thereof, with appropriate adjustments as to the number and kind of shares and
prices;

 

(c)                                  To make adjustments in the number and type
of Shares (or other securities or property) subject to outstanding rights under
the Plan and/or in the terms and conditions of outstanding rights and rights
that may be granted in the future;

 

(d)                                 To provide that Participants’ accumulated
payroll deductions may be used to purchase Common Stock prior to the next
occurring Purchase Date on such date as the Administrator determines in its sole
discretion and the Participants’ rights under the ongoing Offering
Period(s) shall be terminated; and

 

(e)                                  To provide that all outstanding rights
shall terminate without being exercised.

 

9

--------------------------------------------------------------------------------


 

8.3                         No Adjustment Under Certain Circumstances. No
adjustment or action described in this Article VIII or in any other provision of
the Plan shall be authorized to the extent that such adjustment or action would
cause the Plan to fail to satisfy the requirements of Section 423 of the Code.

 

8.4                         No Other Rights. Except as expressly provided in the
Plan, no Participant shall have any rights by reason of any subdivision or
consolidation of shares of stock of any class, the payment of any dividend, any
increase or decrease in the number of shares of stock of any class or any
dissolution, liquidation, merger, or consolidation of the Company or any other
corporation. Except as expressly provided in the Plan or pursuant to action of
the Administrator under the Plan, no issuance by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of Shares subject to outstanding rights under the Plan or the Purchase
Price with respect to any outstanding rights.

 

ARTICLE IX.

AMENDMENT, MODIFICATION AND TERMINATION

 

9.1                         Amendment, Modification and Termination. The
Administrator may amend, suspend or terminate the Plan at any time and from time
to time; provided, however, that approval of the Company’s stockholders shall be
required to amend the Plan to: (a) increase the aggregate number, or change the
type, of shares that may be sold pursuant to rights under the Plan under
Section 3.1 (other than an adjustment as provided by Article VIII); (b) change
the corporations or classes of corporations whose employees may be granted
rights under the Plan; or (c) change the Plan in any manner that would cause the
Plan to no longer be an “employee stock purchase plan” within the meaning of
Section 423(b) of the Code.

 

9.2                         Certain Changes to Plan. Without stockholder consent
and without regard to whether any Participant rights may be considered to have
been adversely affected, to the extent permitted by Section 423 of the Code, the
Administrator shall be entitled to change the Offering Periods, limit the
frequency and/or number of changes in the amount withheld from Compensation
during an Offering Period, establish the exchange ratio applicable to amounts
withheld in a currency other than U.S. dollars, permit payroll withholding in
excess of the amount designated by a Participant in order to adjust for delays
or mistakes in the Company’s processing of payroll withholding elections,
establish reasonable waiting and adjustment periods and/or accounting and
crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each Participant properly correspond with amounts withheld from
the Participant’s Compensation, and establish such other limitations or
procedures as the Administrator determines in its sole discretion to be
advisable that are consistent with the Plan.

 

9.3                         Actions In the Event of Unfavorable Financial
Accounting Consequences. In the event the Administrator determines that the
ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Administrator may, in its discretion and, to the extent
necessary or desirable, modify or amend the Plan to reduce or eliminate such
accounting consequence including, but not limited to:

 

(a)                                 altering the Purchase Price for any Offering
Period including an Offering Period underway at the time of the change in
Purchase Price;

 

(b)                                 shortening any Offering Period so that the
Offering Period ends on a new Purchase Date, including an Offering Period
underway at the time of the Administrator action; and

 

(c)                                  allocating Shares.

 

10

--------------------------------------------------------------------------------


 

Such modifications or amendments shall not require stockholder approval or the
consent of any Participant.

 

9.4                         Payments Upon Termination of Plan. Upon termination
of the Plan, the balance in each Participant’s Plan account shall be refunded as
soon as practicable after such termination, without any interest thereon.

 

ARTICLE X.
TERM OF PLAN

 

The Plan shall be effective on the Effective Date. The effectiveness of the Plan
shall be subject to approval of the Plan by the stockholders of the Company
within twelve months following the date the Plan is first approved by the Board.
No right may be granted under the Plan prior to such stockholder approval. No
rights may be granted under the Plan during any period of suspension of the Plan
or after termination of the Plan.

 

ARTICLE XI.
ADMINISTRATION

 

11.1                  Administrator. Unless otherwise determined by the Board,
the Administrator of the Plan shall be the Compensation Committee of the Board
(or another committee or a subcommittee of the Board to which the Board
delegates administration of the Plan) (such committee, the “Committee”). The
Board may at any time vest in the Board any authority or duties for
administration of the Plan.

 

11.2                  Action by the Administrator. Unless otherwise established
by the Board or in any charter of the Administrator, a majority of the
Administrator shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present and, subject to Applicable
Law and the Bylaws of the Company, acts approved in writing by a majority of the
Administrator in lieu of a meeting, shall be deemed the acts of the
Administrator. Each member of the Administrator is entitled to, in good faith,
rely or act upon any report or other information furnished to that member by any
officer or other Employee, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.

 

11.3                  Authority of Administrator. The Administrator shall have
the power, subject to, and within the limitations of, the express provisions of
the Plan:

 

(a)                                 To determine when and how rights to purchase
Common Stock shall be granted and the provisions of each offering of such rights
(which need not be identical).

 

(b)                                 To designate from time to time which
Subsidiaries of the Company shall be Designated Subsidiaries, which designation
may be made without the approval of the stockholders of the Company.

 

(c)                                  To construe and interpret the Plan and
rights granted under it, and to establish, amend and revoke rules and
regulations for its administration. The Administrator, in the exercise of this
power, may correct any defect, omission or inconsistency in the Plan, in a
manner and to the extent it shall deem necessary or expedient to make the Plan
fully effective.

 

(d)                                 To amend, suspend or terminate the Plan as
provided in Article IX.

 

11

--------------------------------------------------------------------------------


 

(e)                                  Generally, to exercise such powers and to
perform such acts as the Administrator deems necessary or expedient to promote
the best interests of the Company and its Subsidiaries and to carry out the
intent that the Plan be treated as an “employee stock purchase plan” within the
meaning of Section 423 of the Code.

 

11.4                  Decisions Binding. The Administrator’s interpretation of
the Plan, any rights granted pursuant to the Plan, any subscription agreement
and all decisions and determinations by the Administrator with respect to the
Plan are final, binding, and conclusive on all parties.

 

ARTICLE XII.
MISCELLANEOUS

 

12.1                  Restriction upon Assignment. A right granted under the
Plan shall not be transferable other than by will or the applicable laws of
descent and distribution, and is exercisable during the Participant’s lifetime
only by the Participant. Except as provided in Section 12.4 hereof, a right
under the Plan may not be exercised to any extent except by the Participant. The
Company shall not recognize and shall be under no duty to recognize any
assignment or alienation of the Participant’s interest in the Plan, the
Participant’s rights under the Plan or any rights thereunder.

 

12.2                  Rights as a Stockholder. With respect to Shares subject to
a right granted under the Plan, a Participant shall not be deemed to be a
stockholder of the Company, and the Participant shall not have any of the rights
or privileges of a stockholder, until such Shares have been issued to the
Participant or his or her nominee following exercise of the Participant’s rights
under the Plan. No adjustments shall be made for dividends (ordinary or
extraordinary, whether in cash securities, or other property) or distribution or
other rights for which the record date occurs prior to the date of such
issuance, except as otherwise expressly provided herein or as determined by the
Administrator.

 

12.3                  Interest. No interest shall accrue on the payroll
deductions or contributions of a Participant under the Plan.

 

12.4                  Designation of Beneficiary.

 

(a)                                 A Participant may, in the manner determined
by the Administrator, file a written designation of a beneficiary who is to
receive any Shares and/or cash, if any, from the Participant’s account under the
Plan in the event of such Participant’s death subsequent to a Purchase Date on
which the Participant’s rights are exercised but prior to delivery to such
Participant of such Shares and cash. In addition, a Participant may file a
written designation of a beneficiary who is to receive any cash from the
Participant’s account under the Plan in the event of such Participant’s death
prior to exercise of the Participant’s rights under the Plan. If the Participant
is married and resides in a community property state, a designation of a person
other than the Participant’s spouse as his or her beneficiary shall not be
effective without the prior written consent of the Participant’s spouse.

 

(b)                                 Such designation of beneficiary may be
changed by the Participant at any time by written notice to the Company. In the
event of the death of a Participant and in the absence of a beneficiary validly
designated under the Plan who is living at the time of such Participant’s death,
the Company shall deliver such Shares and/or cash to the executor or
administrator of the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such Shares and/or cash to the spouse or to any
one or more dependents or relatives of the Participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

 

12

--------------------------------------------------------------------------------


 

12.5                  Notices. All notices or other communications by a
Participant to the Company under or in connection with the Plan shall be deemed
to have been duly given when received in the form specified by the Company at
the location, or by the person, designated by the Company for the receipt
thereof.

 

12.6                  Equal Rights and Privileges. Subject to Section 5.7, all
Eligible Employees will have equal rights and privileges under this Plan so that
this Plan qualifies as an “employee stock purchase plan” within the meaning of
Section 423 of the Code. Subject to Section 5.7, any provision of this Plan that
is inconsistent with Section 423 of the Code will, without further act or
amendment by the Company, the Board or the Administrator, be reformed to comply
with the equal rights and privileges requirement of Section 423 of the Code.

 

12.7                  Use of Funds. All payroll deductions received or held by
the Company under the Plan may be used by the Company for any corporate purpose,
and the Company shall not be obligated to segregate such payroll deductions.

 

12.8                  Reports. Statements of account shall be given to
Participants at least annually, which statements shall set forth the amounts of
payroll deductions, the Purchase Price, the number of Shares purchased and the
remaining cash balance, if any.

 

12.9                  No Employment Rights. Nothing in the Plan shall be
construed to give any person (including any Eligible Employee or Participant)
the right to remain in the employ of the Company or any Parent or Subsidiary or
affect the right of the Company or any Parent or Subsidiary to terminate the
employment of any person (including any Eligible Employee or Participant) at any
time, with or without cause.

 

12.10           Notice of Disposition of Shares. Each Participant shall give
prompt notice to the Company of any disposition or other transfer of any Shares
purchased upon exercise of a right under the Plan if such disposition or
transfer is made: (a) within two years from the Enrollment Date of the Offering
Period in which the Shares were purchased or (b) within one year after the
Purchase Date on which such Shares were purchased. Such notice shall specify the
date of such disposition or other transfer and the amount realized, in cash,
other property, assumption of indebtedness or other consideration, by the
Participant in such disposition or other transfer.

 

12.11           Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof or of any other
jurisdiction.

 

12.12           Electronic Forms. To the extent permitted by Applicable Law and
in the discretion of the Administrator, an Eligible Employee may submit any form
or notice as set forth herein by means of an electronic form approved by the
Administrator. Before the commencement of an Offering Period, the Administrator
shall prescribe the time limits within which any such electronic form shall be
submitted to the Administrator with respect to such Offering Period in order to
be a valid election.

 

* * * * *

 

13

--------------------------------------------------------------------------------